Citation Nr: 0310235	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for mechanical 
low back pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

Procedural history

The veteran had active service from August 1991 to July 1998. 

The veteran was granted service connection for mechanical low 
back pain in an August 1998 rating decision.  A 10 percent 
disability rating was assigned effective July 11, 1998.  The 
veteran timely submitted a substantive appeal (VA Form 9) in 
March 1999.

In September 2000, the Board remanded this matter for further 
evidentiary development.  In a June 2002 Supplemental 
Statement of the Case, after the requested development was 
accomplished, the evaluation of the veteran's mechanical low 
back pain was increased to 20 percent, effective July 11, 
1998.  The veteran through his representative has continued 
to express his disagreement with the assigned disability 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].

Other issues

In September 2000, in addition to remanding the issue of the 
veteran's entitlement to an increased disability rating for 
mechanical low back pain, the Board denied his claims of 
entitlement to service connection for left shoulder bursitis, 
conversion to a positive PPD, left hip disorder and bilateral 
knee disorder.  These issues have accordingly been resolved 
on appeal and will be addressed no further herein.  
See 38 C.F.R. § 20.1100 (2002).




FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's service-connected mechanical low back pain 
is manifested primarily by complaints of pain and moderate 
limitation of motion.  

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the service-
connected disability under consideration, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for mechanical low back pain have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2001).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a disability rating in excess of the 
currently assigned 20 percent for his service-connected 
mechanical low back pain.  

In the interest of clarity, the Board will initially address 
items relevant to both of the issues currently being decided 
and will then separately address each issue currently being 
decided, giving the factual background, the relevant VA law 
and regulations, an analysis of the claim, and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  In October 2000 and 
April 2002, the RO sent the veteran letters which notified 
him of the evidence necessary to substantiate his claim. 
Crucially, in February 2001, July 2002 and September 2002 
letters, the RO specifically notified the veteran of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  The RO also outlined the evidence needed to 
support the veteran's claim.  In addition, the veteran was 
notified of the pertinent law and regulations and the of the 
evidence required in support of his claim by the January 1999 
Statement of the Case.

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his June 1998 claim.  The RO obtained 
those records as well as pertinent VA evaluation and 
outpatient treatment records identified by the veteran.  Of 
particular importance, as noted in the Introduction, the 
Board remanded this matter in September 2000 so that 
additional evidentiary development could be accomplished.  
The veteran was to be provided a VA examination to evaluate 
the nature and severity of his mechanical low back pain.  
This was done.  A report of the May 2001 VA examination is of 
record and will be discussed in the Board's decision below.  
The Board has reviewed the record and concludes that all of 
its remand instructions have been complied with.  Cf. Stegall 
v. West, 11 Vet. App. 268, 271 (1998) [compliance with remand 
instructions is neither optional nor discretionary; where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he 
indicated in the Form 9 received in March 1999 that he did 
not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2001).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings". See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2002).

Specific schedular criteria

The veteran is currently assigned a 20 percent evaluation for 
his service-connected mechanical low back pain by analogy 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 [lumbosacral 
strain].  See 38 C.F.R. § 4.20 (2002) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous] 
  
Under Diagnostic Code 5295, a 10 percent disability rating is 
warranted where there is characteristic pain on motion; a 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritis changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

The veteran's service medical records reveal complaints of 
chronic low back pain following automobile accidents in March 
1997 and July 1997.  He reported that he experienced pain 
upon bending over, running and prolonged standing.  He was 
treated with medication and physical therapy.  April 1997 X-
rays revealed a normal lumbosacral spine.  November 1997 
computed tomography of the lumbar spine revealed mild disc 
bulge at L4-5 resulting in very mild spinal canal stenosis.  
A January 1998 medical evaluation board examination of the 
musculoskeletal system disclosed full range of motion, 
tenderness to palpation in the region of L5-S1 in the midline 
and no paravertebral muscle spasms.  The lumbar spine series 
was normal.

VA outpatient treatment reports dated from December 1998 to 
February 1999 reveal complaints of chronic low back pain.  X-
rays revealed an unremarkable lumbar spine with no acute bony 
abnormality.  A January 1999 physical examination disclosed 
no swelling or tenderness with some restricted extension.  
Diagnostic impression was chronic neck and back pain, 
etiology uncertain, and the veteran was treated with 
medication, physical therapy and moist heat.

At a March 1999 VA medical examination, the veteran presented 
with complaints of chronic low back pain.  A musculoskeletal 
examination revealed a normal gait and the veteran undressed 
with no difficulty.  He was able to stand erect.  With 
straight knees he was able to bend forward getting his 
fingertips to the floor and return to the upright position.  
He reported tenderness in the seated position on palpation 
from the occiput to the coccyx, particularly in the lumbar 
area.  There was no tenderness on palpation of the paraspinal 
areas, in the quadratus lumborum or the posterior superior 
iliac spines.  He was able to rotate the trunk bilaterally 
about 65 to 70 degrees and side bend bilaterally about 30 
degrees.  Straight leg raise test was negative bilaterally.  
Lumbar spine showed diffuse spondylosis with L4 and L5 disc 
problem and some spinal stenosis.  

In July 1999, the RO granted service connection for diffuse 
spondylosis of the cervical spine.  A 10 percent disability 
rating was assigned effective July 11, 1998, the day after 
the veteran left military service.  See 38 C.F.R. § 3.400 
(2002).

A June 1999 lumbar spine MRI resulted in an impression of 
diffuse lumbar spondylosis, with bilateral neuroforaminal 
narrowing from L3/4 through L5/S1.  Moderate to severe 
narrowing was present at L4/5 as well as a central disc 
protrusion, causing mild spinal stenosis and bilateral 
subarticular recess narrowing.  

As noted elsewhere in this decision, the Board remanded this 
case in September 2000 matter for further evidentiary 
development, to include a VA examination to determine the 
severity of the veteran's service-connected low back 
disability.  
During a May 2001 VA medical examination, the veteran 
reported experiencing chronic low back pain and spasm with 
occasional radiation to his right anterior thigh.  Physical 
examination revealed that the veteran walked without a limp 
and was able to forward bend, extending 15 degrees.  He was 
able to lateral bend 30 to 40 degrees bilaterally and rotate 
around 20 to 25 degrees bilaterally.  He was able to single 
leg toe raise without difficulty.  He had a negative straight 
leg raising bilaterally.  No significant spasm was noted.  
The examiner diagnosed the veteran with mechanical low back 
pain.  

In  June 2002, the disability rating assigned for the 
veteran's mechanical low back pain was increased to 20 
percent, effective July 11, 1998.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected mechanical low back pain, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  He essentially contends 
that the mechanical low back pain is more severe than is 
contemplated by the currently assigned rating.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis, the functions 
affected by the disability, the anatomical localization as 
well as the symptomatology reported by the veteran, the 
veteran's service-connected mechanical low back pain is most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 [lumbosacral strain].  The veteran's service-connected 
disability specifically involves impairment of the 
lumbosacral spine and is characterized primarily by reported 
back spasms, pain on motion and limitation of motion.  Such 
reported symptoms are clearly congruent with the application 
of Diagnostic Code 5295.  Although some limitation of motion 
of the lumbar spine is present, the medical evidence does not 
indicate that such is severe, which would call for the 
assignment of a rating higher than 20 percent under 
Diagnostic Code 5292 [limitation of motion, lumbar spine].  
The veteran has not contended that a diagnostic code other 
than Diagnostic Code 5295 would be more appropriate. 

Schedular rating

After having carefully reviewed the medical and other 
evidence of record, and for reasons expressed immediately 
below, the Board concludes that a disability rating in excess 
of the currently assigned 20 percent is not warranted under 
the criteria found in Diagnostic Code 5295.  There is no 
evidence of record which demonstrates findings characterized 
by listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the aforementioned with abnormal mobility on forced 
motion.  Indeed, none of the specific schedular criteria for 
a 40 percent rating appears to be present.

The Board is aware of the provisions of 38 C.F.R. § 4.21 
(2001) [it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified] as well as the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria 
set forth in the rating schedule do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  Accordingly, the Board has 
attempted to identify other symptoms attributable to the 
veteran's service-connected low back disability.

March 1999 and May 2001 VA clinical findings show normal 
gait, mild functional impairment, good strength on single leg 
toe raise, negative straight leg raising bilaterally, no 
deformity on palpation or tenderness to his entire spine 
region, no significant muscle spasms, 5/5 motor testing to 
his EHL, dorsiflexors, plantar flexors, quads and hips 
without weakness, normal intact light touch sensation, no 
pain with Spurling's maneuver, ability to rotate 
approximately 50 to 60 degrees bilaterally.  

In short, the clinical evidence of record demonstrates a 
mechanical low back disability which is characterized by 
reported pain and limitation of motion. 
There has been presented no objective evidence of other 
symptomatology.  Accordingly, after having considered the 
matter, the Board believes that a 20 percent disability 
rating is warranted under the schedular criteria.

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

With respect to functional loss due to pain, VA examination 
and outpatient treatment records show complaints of pain on 
movement of the veteran's low back, aggravated by prolonged 
standing, walking, and lifting, and with resulting limitation 
of motion.  Most significantly there is no clinical evidence 
of lack of normal endurance, excess fatigability, or 
incoordination associated with the veteran's low back 
disability.  The pertinent medical evidence referred to 
above, especially the findings on VA examinations in March 
1999 and May 2001, indicates that the veteran's service-
connected mechanical low back disability does not cause 
additional functional impairment warranting an increased 
evaluation pursuant to 38 C.F.R. §§ 4.40 and 4.45.

Extraschedular consideration

The July 1998 Rating Decision, January 1999 Statement of the 
Case, July 1999 Rating Decision, August 1999 Statement of the 
Case, and June 2002 Supplemental Statement of the Case 
concluded that referral of the veteran's case for 
extraschedular evaluation to the Director of VA Compensation 
and Pension Service was not warranted for the veteran's 
service-connected mechanical low back disability.  Since the 
matter of an extraschedular evaluation has been adjudicated 
by the RO, the Board will, accordingly, consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2001) in connection with 
the issue on appeal.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996) [the question of an extraschedular rating is a 
component of the appellant's claim for an increased rating]; 
see also VAOPGCPREC 6-6-96 [the Board may deny extraschedular 
ratings, provided that the RO has fully adjudicated the issue 
and followed appropriate appellate procedure].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2001).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that his mechanical low back disability 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his mechanical low back 
disability.  In fact, there is no record of any 
hospitalization for this disability.   Additionally, there is 
no evidence of marked interference with employment due to the 
disability.  The veteran has pointed to no such evidence.  

In essence, there is no indication in the record that the 
average industrial impairment resulting from the disability 
at issue would be in excess of that contemplated by the 
assigned rating of 20 percent.  See 38 C.F.R. §§ 3.321(a), 
4.1 (2001); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Moreover, there is no evidence that the veteran's back 
disability presents an exceptional or unusual disability 
picture.  As discussed in detail above, examining and 
treating physicians have been hard pressed to identify any 
significant objective clinical manifestations of the service-
connected mechanical low back disability.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

 Fenderson considerations

Because the veteran has appealed the initial rating assigned 
for mechanical low back disability, consideration must be 
given to staged ratings.  See Fenderson, supra.  

The Board concludes that at no time since the initial 
effective date of service connection has the disability 
picture presented by mechanical low back disability more 
nearly approximated the criteria for an evaluation of 40 
percent.  Indeed, the VA examination reports, which contain 
the veteran's descriptions of his service-connected 
mechanical low back disability, are quite consistent.  The 
veteran has pointed to no evidence which indicates that the 
service-connected disability was significantly worse during 
any particular period.  Consequently, staged ratings during 
the appeal period would not be appropriate.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 20 
percent for mechanical low back pain under Diagnostic Code 
5295.  The benefit sought on appeal is accordingly denied.




CONTINUED ON NEXT PAGE



ORDER

The claim of entitlement to an increased disability rating 
for service-connected mechanical low back pain is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

